DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, 13, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (U.S PG-PUB NO. 20190246036 A1) in view of Savvides et al (U.S PG-PUB NO. 20180096457 A1), and further in view of Kassner et al (U.S PG-PUB NO. 20220083134 A1), in view of Satzoda et al (U.S PG-PUB NO. 20190265712 A1).
-Regarding claim 1, Wu discloses a method of training a deep neural network, comprising (Abstract; FIGS. 1-14; [0065], “convolutional neural networks (CNNs)”; [0073], “neural network training”; [0079]-[0084]): receiving, from an eye-tracking system associated with a sensor (FIG. 1, sensors 140, 150; FIGS. 6, 8-12; [0068], “driver's eyes”; [0070]; [0072], [0088], “tracking”; [0113], “continuously tracking”, FIG. 13), an image frame captured while an operator is controlling a vehicle (FIG. 1; [0049]: “Images captured … to determine the direction and focus depth of the eyes of the driver”; [0068], “tracked frame by frame”; [0108]: “each frame”; [0090], “while driving”); receiving, from the eye-tracking system (Abstract; FIGS. 1-14), eyeball gaze data corresponding to an object of interest depicted within the image frame (Abstract; [0045], “a scene of interest … picture is taken”;  FIG. 3, point 320, [0053], “gaze point of a person”; [0065], “3D gaze vector”; [0066], “gaze detection … eyeball … corneal … at a fixed frame rate”; [0083], “comprises images of drivers and corresponding gaze points”; [0085], “visual data based on gaze”; [095], “target object”; [0106], “eye image … generate a gaze angle vector”; [0108], “ROI”; FIG. 13, [0113]); and iteratively training ([0083], “iterative training process”; FIG.7) the deep neural network (FIG. 6, gaze detection module 660; FIG. 7, [0065], “CNNs”) to determine the object of interest depicted within the image frame based on the eyeball gaze data (FIG. 7; [0083]; [0095], “target object identified based on the driver's gaze”, FIG. 9, steps 930-940), wherein the deep neural network (FIG. 6, gaze detection module 660; FIG. 7) generates at least one feature map (FIG. 7; [0067], “all of the feature maps”), wherein the at least one feature map includes one or more bounding boxes and the deep neural network determines a proposed region corresponding to the object of interest ([0043], “a region identified by the gaze point”; [0083], “generating … a gaze point”; [0086], “estimates a gaze point of a drive”; [0093], “update a gaze point for the driver”) within the at least one feature map based on the eyeball gaze data (FIG. 7; [0067], “gaze angle … two fully connected layers … feature map”); and at least one of the one or more bounding boxes.
Wu is silent to teach wherein the at least one feature map includes one or more bounding boxes.
In the same field of endeavor, Savvides teaches wherein the at least one feature map includes one or more bounding boxes. Savvides further discloses to determine a proposed region corresponding to the object of interest within the at least one feature map based on at least one of the one or more bounding boxes (Savvides: Abstract; FIGS. 1-3; [0006]-[0007]; [0057]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wu with the teaching of Y Savvides by using deep neural network to determines a proposed region corresponding to the object of interest to within the at least one feature map based on the eyeball gaze and at least one of the one or more bounding boxes in order to utilize deep features encoded in both the global and the local representation for object regions, allowing the method to robustly deal with challenges in the problem of robust object detection.
Wu in view of Savvides is silent to teach wherein training the deep neural network to determine the object of interest includes comparing the proposed region with ground truth data, the ground truth data at least partly defined by the operator looking at a 3D gaze point according to the eyeball gaze data. However, Wu in view of Savvides does teach training data for neural network comprising images of drivers and corresponding gaze points (Wu: [0083]). A person skilled in the art would understand that the ground truth data includes gaze data.
Kassner is an analogous art pertinent to the problem to be solved in this application and further discloses wherein training the deep neural network to determine the object of interest includes comparing the proposed region with ground truth data, the ground truth data at least partly defined by the operator looking at a 3D gaze point according to the eyeball gaze data (Kassner: Abstract; [0085], “ground truth values … gaze-direction related … positions of the object in the field images”; [0129], “gaze point”; [0344], “3D gaze point”; [0413]; [0419]-[0420]; [0429]; FIG. 6).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wu in view of Savvides with the teaching of Kassner by training the deep neural network to determine the object of interest includes comparing the proposed region with ground truth data, the ground truth data at least partly defined by the operator looking at a 3D gaze point according to the eyeball gaze data in order to calibrate or train eye-tracking system.
Wu in view of Savvides, and further in view of Kassner is silent to teach ground truth data at least partly defined as the object of interest by the operator looking at a 3D gaze point located on the object of interest.
Satzoda is an analogous art pertinent to the problem to be solved in this application and further discloses ground truth data at least partly defined as the object of interest by the operator looking at a gaze point located on the object of interest (Satzoda: FIG. 1; [0077], “These regions can optionally be used to generate a training dataset, which can include: interior images annotated for gaze, and exterior images annotated for region of interest (e.g., the region that the driver was looking at)”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wu in view of Savvides, and further in view of Kassner with the teaching of Satzoda by training the deep neural network to determine the object of interest includes comparing the proposed region with ground truth data, the ground truth data at least partly defined as the object of interest by the operator looking at a 3D gaze point located on the object of interest according to the eyeball gaze data in order to accurate determine operation gaze direction.
-Regarding claim 3, the modification further discloses wherein the deep neural network comprises a convolutional neural network (CNN) (Wu: FIG. 7; [0065], “convolutional neural networks”, “CNN”)), wherein an input to the CNN is the image frame, wherein an output of the CNN comprises the at least one feature map (Wu: [0065], “Combined with driver's eye image, another multimodal CNN is applied to the eye region, generating a 3D gaze vector as output”, “performed at a fixed frame rate”; [0067], “gaze angle … feature maps”; [0068], “frame by frame”).
-Regarding to claim 11, Wu discloses a system, comprising (Abstract; FIGS. 1-14): an eye-tracking system including a sensor (FIG. 1, sensors 140, 150; FIGS. 6, 8-12; [0068], “driver's eyes”; [0070]; [0072], [0088], “tracking”; [0113], “continuously tracking”, FIG. 13); a computer communicatively coupled to the sensor and the eye-tracking system (FIG. 6, processor 605, gaze detection module 660, image acquisition module 670), the computer comprising one or more processors and memory storing instructions executable by the one or more processors (FIG. 6, processor 605, storage 615, 625; [0040]; [0059]; [0062]), wherein the instructions, when executed by the processor, cause the processor to (FIG. 6; [0062]-[0063]): receive, from the eye-tracking system (Abstract; FIGS. 1-14), an image frame captured while an operator is controlling a vehicle (FIG. 1; [0049]: “Images captured … to determine the direction and focus depth of the eyes of the driver”; [0068], “tracked frame by frame”; [0108]:, “each frame”; [0090], “while driving”); receive, from the eye-tracking system (Abstract; FIGS. 1-14), eyeball gaze data corresponding to an object of interest depicted within the image frame (Abstract; [0045], “a scene of interest … picture is taken”; FIG. 3, point 320, [0053], “gaze point of a person”; [0065], “3D gaze vector”; [0066], “gaze detection … eyeball… corneal … at a fixed frame rate”; [0083], “comprises images of drivers and corresponding gaze points”; [0085], “visual data based on gaze”; [095], “target object”; [0106], “eye image … generate a gaze angle vector”; [0108], “ROI”; FIG. 13, [0113]); and iteratively train ([0083], “iterative training process”; FIG.7)  a deep neural network (FIG. 6, gaze detection module 660; FIG. 7, [0065], “CNNs”)  to determine the object of interest depicted within the image frame based on the eyeball gaze data (FIG. 7; [0083]; [0095], “target object identified based on the driver's gaze”, FIG. 9, steps 930-940), wherein the deep neural network (FIG. 6, gaze detection module 660; FIG. 7) generates at least one feature map (FIG. 7; [0067], “all of the feature maps”), wherein the at least one feature map includes one or more bounding boxes and the deep neural network determines a proposed region corresponding to the object of interest ([0043], “a region identified by the gaze point”; [0083], “generating … a gaze point”; [0086], “estimates a gaze point of a drive”; [0093], “update a gaze point for the driver”) within the at least one feature map based on the eyeball gaze data (FIG. 7; [0067], “gaze angle … two fully connected layers … feature map”); and at least one of the one or more bounding boxes.
Wu is silent to teach wherein the at least one feature map includes one or more bounding boxes.
In the same field of endeavor, Savvides teaches wherein the at least one feature map includes one or more bounding boxes. Savvides further discloses to determine a proposed region corresponding to the object of interest within the at least one feature map based on at least one of the one or more bounding boxes (Savvides: Abstract; FIGS. 1-3; [0006]-[0007]; [0057]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wu with the teaching of Savvides by using deep neural network to determines a proposed region corresponding to the object of interest to within the at least one feature map based on the eyeball gaze and at least one of the one or more bounding boxes in order to utilize deep features encoded in both the global and the local representation for object regions, allowing the method to robustly deal with challenges in the problem of robust object detection.
Wu in view of Savvides is silent to teach wherein training the deep neural network to determine the object of interest includes comparing the proposed region with ground truth data, the ground truth data at least partly defined by the operator looking at a 3D gaze point according to the eyeball gaze data. However, Wu in view of Savvides does teach training data for neural network comprising images of drivers and corresponding gaze points (Wu: [0083]). A person skilled in the art would understand that the ground truth data includes gaze data.
Kassner is an analogous art pertinent to the problem to be solved in this application and further discloses wherein training the deep neural network to determine the object of interest includes comparing the proposed region with ground truth data, the ground truth data at least partly defined by the operator looking at a 3D gaze point according to the eyeball gaze data (Kassner: Abstract; [0085], “ground truth values … gaze-direction related … positions of the object in the field images”; [0129], “gaze point”; [0344], “3D gaze point”; [0413]; [0419]-[0420]; [0429]; FIG. 6).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wu in view of Savvides with the teaching of Kassner by training the deep neural network to determine the object of interest includes comparing the proposed region with ground truth data, the ground truth data at least partly defined by the operator looking at a 3D gaze point according to the eyeball gaze data in order to calibrate or train eye-tracking system.
Wu in view of Savvides, and further in view of Kassner is silent to teach ground truth data at least partly defined as the object of interest by the operator looking at a 3D gaze point located on the object of interest.
Satzoda is an analogous art pertinent to the problem to be solved in this application and further discloses ground truth data at least partly defined as the object of interest by the operator looking at a gaze point located on the object of interest (Satzoda: FIG. 1; [0077], “These regions can optionally be used to generate a training dataset, which can include: interior images annotated for gaze, and exterior images annotated for region of interest (e.g., the region that the driver was looking at)”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wu in view of Savvides, and further in view of Kassner with the teaching of Satzoda by training the deep neural network to determine the object of interest includes comparing the proposed region with ground truth data, the ground truth data at least partly defined as the object of interest by the operator looking at a 3D gaze point located on the object of interest according to the eyeball gaze data in order to accurate determine operation gaze direction.
-Regarding claim 13, the modification further discloses wherein the deep neural network comprises a convolutional neural network (CNN) (Wu: FIG. 7; [0065], “convolutional neural networks”, “CNN”)), wherein an input to the CNN is the image frame, wherein an output of the CNN comprises the at least one feature map (Wu: [0065], “Combined with driver's eye image, another multimodal CNN is applied to the eye region, generating a 3D gaze vector as output”, “performed at a fixed frame rate”; [0067], “gaze angle … feature maps”; [0068], “frame by frame”).
-Regarding claims 21-22, Wu in view of Savvides, and further in view of Kassner, in view of Satzoda discloses the methods of claim 1 and claim 11 respectively.
The modification further discloses wherein the sensor is directed away from the operator toward a field of view of the operator (Kassner: FIG. 6, scene images; [0207], “field image (scene image) of the user's field of view (FOV)”; [0297]; [0429], “scene camera”).
Claims 2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (U.S PG-PUB NO. 20190246036 A1) in view of Savvides et al (U.S PG-PUB NO. 20180096457 A1), and further in view of Kassner et al (U.S PG-PUB NO. 20220083134 A1), in view of Satzoda et al (U.S PG-PUB NO. 20190265712 A1), in view of Park (U.S PG-PUB NO. 20160173865 A1).
-Regarding claim 2 and claim 12, Wu in view of Savvides, and further in view of Kassner, in view of Satzoda discloses the methods of claim 1 and claim 11 respectively. 
Wu in view of Savvides, and further in view of Kassner, in view of Satzoda is silent to teach wherein the eye-tracking system is a wearable eye-tracking system and is worn by the operator while the image frame is captured by the sensor.
However, Park is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the eye-tracking system is a wearable eye-tracking system (Park: Abstract, “tracking a gaze”; [0011]; [0031], FIGS. 1-6; [0048], “track … ocular movement”; [0067], track an eyeball”; [0078]-[0081]) and is worn by the operator while the image frame is captured by the sensor (Park: FIGS. 1-6; [0047], “image sensor … image frame”; [0048], “user who wears the wearable glasses”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wu in view of Savvides, and further in view of Kassner, in view of Satzoda with the teaching of park by using a wearable eye-tracking system in order to enhance user convenience and efficiency.
Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (U.S PG-PUB NO. 20190246036 A1) in view of Savvides et al (U.S PG-PUB NO. 20180096457 A1), and further in view of Kassner et al (U.S PG-PUB NO. 20220083134 A1), in view of Satzoda et al (U.S PG-PUB NO. 20190265712 A1), in view of  Malisiewicz et al (U.S PG-PUB NO. 20180137642 A1).
-Regarding claim 4 and claim 14, Wu in view of Savvides, and further in view of Kassner, in view of Satzoda discloses the method of claim 3 and claim 13 respectively.
Wu in view of Savvides, and further in view of Kassner, in view of Satzoda discloses wherein the deep neural network receives at least one feature map and projected eye coordinates corresponding to the eyeball gaze data (Wu: FIG. 7; [0067], “three-dimensional gaze angle … two fully connected layers … feature map”). Wu in view of Savvides, and further in view of Kassner does teach that CNN may provide a bounding box of the face and coordinates of landmarks as an output. Example landmarks include the corners of the eyes (Wu: [0105]; FIG. 12) and bounding box may be used as region of interest (ROI) (Wu: [0108]).
	Wu in view of Savvides, and further in view of Kassner, in view of Satzoda is silent to teach wherein the deep neural network comprises a region proposal network and the region proposal network determines the proposed region based on the projected eye coordinates.
	However, Malisiewicz is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the deep neural network comprises a region proposal network (Malisiewicz: Abstract, “region proposal network”; FIG. 2) and the region proposal network determines the proposed region based on the projected eye coordinates (Malisiewicz: FIGS. 2-3; FIG.S 8-10; [0079], “process 900 starts at block 904, where a system (e.g., the wearable display system 1000 described with reference to FIG. 10”; [0105]: “eye tracking … module 1024 and/or … module 1028 can be programmed to perform embodiments of the process 900”; FIG. 9, steps 908-924; [0010]; [0039], “RoI-normalized coordinates”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wu in view of Savvides, and further in view of Kassner, in view of Satzoda with the teaching of Malisiewicz by using a deep neural network comprising a region proposal network in order to improve the performance of eye-tracking by moving the region proposal around and scaling it such that the final bounding box localizes just the object.
-Regarding claim 5 and claim 15, Wu in view of Savvides, and further in view of Kassner, in view of Satzoda is silent to teach wherein the deep neural network comprises a region of interest pooling layer that receives the at least one feature map and the proposed region, wherein the region of interest pooling layer modifies the at least one feature map such that a size of modified feature map equals a predetermined size.
However, Malisiewicz is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the deep neural network comprises a region of interest pooling layer (Malisiewicz: FIG.2, 212)that receives the at least one feature map (Malisiewicz: FIG.2, 228) and the proposed region (Malisiewicz: FIG.2, 224a, 224b), wherein the region of interest pooling layer modifies the at least one feature map such that a size of modified feature map equals a predetermined size (Malisiewicz: FIG.2; [0038], “fixed-size feature map”; “pooling layer 212 can produce an output of size 7×7×512”; [0041]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wu in view of Savvides, and further in view of Kassner, in view of Satzoda with the teaching of Malisiewicz by using a deep neural network comprising a region proposal network in order to improve the performance of eye-tracking by moving the region proposal around and scaling it such that the final bounding box localizes just the object.
-Regarding claim 6 and claim 16, the modification further discloses wherein the deep neural network comprises at least one fully connected layer that receives the modified feature map (Malisiewicz: FIG. 2, 216), wherein the at least one fully connected layer classifies the object of interest (Malisiewicz:  [0034]: “regressor (or classifier)”).
Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (U.S PG-PUB NO. 20190246036 A1) in view of Savvides et al (U.S PG-PUB NO. 20180096457 A1), and further in view of Kassner et al (U.S PG-PUB NO. 20220083134 A1), in view of Satzoda et al (U.S PG-PUB NO. 20190265712 A1), in view of Tonsen et al (U.S PG-PUB NO. 20200364453 A1). 
-Regarding claim 8 and claim 18, Wu in view of Savvides, and further in view of Kassner, in view of Satzoda discloses the method of claim 1 and claim 11 respectively.
Wu in view of Savvides, and further in view of Kassner, in view of Satzoda discloses wherein the eye-tracking system comprises the sensor (Wu: FIG. 1, sensors 140, 150; FIGS. 6), one or more illuminators directed toward the operator's eyes, one or more cameras directed toward the operator's eyes, and a computer programmed to use the eyeball gaze data and the image frame to determine a gaze point of the operator (Wu: Abstract; FIG. 3, point 320, [0053], “gaze point of a person”; [0065], “3D gaze vector”; [0066], “gaze detection … eyeball”; [0083], “comprises images of drivers and corresponding gaze points”; [0083], “visual data based on gaze”; [0106], “eye image … generate a gaze angle vector”; FIG. 13, [0113]; FIG. 6), wherein the sensor comprises a red-green-blue (RGB) camera.
Wu in view of Savvides, and further in view of Kassner, in view of Satzoda is silent to teach one or more illuminators directed toward the operator's eyes, one or more cameras directed toward the operator's eyes, wherein the sensor comprises a red-green-blue (RGB) camera.
However, Tonsen is an analogous art pertinent to the problem to be solved in this application and further discloses one or more illuminators directed toward the operator's eyes (Tonsen: [0076], “illumination means for illuminating the left and/or right eye of the user”; [0143]), one or more cameras directed toward the operator's eyes (Tonsen: [0077], “scene camera … a picture of eye”; [0079]), wherein the sensor comprises a red-green-blue (RGB) camera ([0195], “RGB color image”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wu in view of Savvides, and further in view of Kassner, in view of Satzoda with the teaching of Tonsen by using one or more illuminators directed toward the operator's eyes in order to ease the task of detecting the pupil.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (U.S PG-PUB NO. 20190246036 A1) in view of Savvides et al (U.S PG-PUB NO. 20180096457 A1), and further in view of Kassner et al (U.S PG-PUB NO. 20220083134 A1), in view of Satzoda et al (U.S PG-PUB NO. 20190265712 A1), in view of Park (U.S PG-PUB NO. 20160173865 A1), in view of Whitmire et al (U.S PG-PUB NO. 20210088784 A1).
-Regarding claim 9 and 19, Wu in view of Savvides, and further in view of Kassner, in view of Satzoda discloses the methods of claim 1 and claim 11 respectively. 
Wu in view of Savvides, and further in view of Kassner discloses installing the trained deep neural network in a vehicle (Wu: FIGS. 6-7). Wu in view of Savvides, and further in view of Kassner, in view of Satzoda does teach navigate the vehicle in an autonomous mode based on region of interest (ROI) without using eyeball gaze data (Satzoda: FIGS. 1-6B; [0013], “autonomous”; [0031]; [0091], “driving actions determined by a trained driving policy model”; [0092], “a trained driving policy model … include: the driving response model receiving a region of interest (ROI) for a scene represented by exterior sensor data and the external sensor data; and outputting a driving action for the maneuver to be compared with the driver's driving actions of the maneuver”). A person of ordinary skill in the art would understand that at least one object of interest is included in ROI.
However, Park is an analogous art pertinent to the problem to be solved in this application and further discloses navigate the vehicle in an autonomous mode based on the object of interest (Park: [0085], “The controller 150 … perform various operations based on gaze of the user U. When gaze of the user U is fixed on an object for a preset period of time, the controller 150 may determine that a preset control command is input”; [0087]; [0090], “gaze deviates … generate a warning sound or adjust vehicle speed” ).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wu in view of Savvides, and further in view of Kassner, in view of Satzoda with the teaching of park by using a wearable eye-tracking system in order to enhance user convenience and efficiency.
Although not necessary, Whitmire further discloses wherein, when used to navigate the vehicle, the deep neural network determines the object of interest without using eyeball gaze data (Whitmire: Abstract; FIGS. 20-21; [0191]; [0194]; [0206]; FIG. 13; [0110]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wu in view of Savvides, and further in view of Kassner, in view of Satzoda, in view of Park with the teaching of Whitmire by using deep neural network determines the object of interest without using eyeball gaze data in order to develop an autonomous vehicle control system.
Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-9, 11-16, 18-19 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664